 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     COLIN M. RANDOLPH,                                  Case No. 1:16-cv-01528-DAD-EPG (PC)
 9
                  Plaintiff,                             FINDINGS AND RECOMMENDATIONS,
10                                                       RECOMMENDING THAT DEFENDANTS’
           v.                                            MOTION FOR SUMMARY JUDGMENT
11                                                       BE GRANTED AS TO PLAINTIFF’S
     R. LOZOVOY, et al.,                                 CLAIMS AGAINST DEFENDANTS
12                                                       GREWAL AND CHEN BUT DENIED AS
                  Defendants.                            TO PLAINTIFF’S CLAIM AGAINST
13                                                       DEFENDANT LOZOVOY
14
                                                         (ECF NO. 49)
15
                                                         OBJECTIONS, IF ANY, DUE WITHIN
16                                                       FOURTEEN DAYS
17

18          Colin Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action filed pursuant to 42 U.S.C. § 1983. “This action now proceeds on

20   plaintiff’s first amended complaint on plaintiff’s claims against defendants Lozovoy, Grewal,

21   and Chen, for deliberate indifference to serious medical needs in violation of the Eighth

22   Amendment.” (ECF No. 14, p. 3).

23          On January 15, 2019, Defendants filed a motion for summary judgment. (ECF No. 49).

24   Defendants move for summary judgment on the grounds that “(1) Plaintiff failed to exhaust

25   administrative remedies with respect to Defendants Grewal and Chen, because the only appeal

26   he filed concerning the issues raised in the complaint was filed before he saw them; (2) each

27   Defendant provided proper medical care to Plaintiff at the time of treating him; and (3)

28   Defendants are entitled to qualified immunity because they acted reasonably in providing

                                                     1
 1   medical care to Plaintiff.” (ECF No. 49-1, p. 6).
 2            On February 4, 2019, Plaintiff filed his opposition. (ECF No. 51). Plaintiff admits that
 3   he failed to exhaust his administrative remedies as to defendants Chen and Grewal, but argues
 4   that the Court should not grant summary judgment to defendant Lozovoy. (Id. at 1-2).
 5            Defendants filed their reply on February 15, 2019. (ECF No. 54).
 6            Defendants’ motion for summary judgment is now before the Court. For the reasons
 7   that follow, the Court will recommend that Defendants’ motion for summary judgment be
 8   granted as to defendants Grewal and Chen, but denied as to defendant Lozovoy.
 9       I.       PLAINTIFF’S CLAIMS
10                a. Summary of Plaintiff’s First Amended Complaint
11            On or about March 1, 2015, Plaintiff injured his left knee coming down from his
12   assigned upper bunk “where no safely designed way to do so existed or was clearly posted in or
13   out of cell on how to do so.” Plaintiff submitted a medical sick call slip requesting medical
14   attention.
15            On or about March 3, 2015, Correctional Officer Buyard arrived at Plaintiff’s cell with
16   a wheelchair and pushed Plaintiff to the doctor’s office. While at the doctor’s office, Plaintiff
17   met with defendant Nurse Practitioner Lozovoy. Plaintiff described his symptoms. Defendant
18   Lozovoy did not evaluate Plaintiff’s injury. Plaintiff asked him for a temporary lower bunk
19   accommodation and wheelchair access for showers as well as adequate pain medication and an
20   X-ray. Defendant Lozovoy denied all the requests, and stated that he had removed Plaintiff’s
21   lower bunk accommodation for exercising and since Plaintiff has gout, Plaintiff’s joints are
22   prone to flare ups from any trauma. Defendant Lozovoy also told Plaintiff that Plaintiff was
23   already receiving medication for gout and pain, and that Plaintiff had to figure out how to get
24   off his bunk without stressing his joints. When Plaintiff protested that there was no way to get
25   out of the upper bunk without trauma to the joints, defendant Lozovoy told Plaintiff that other
26   inmates are not complaining, and that Plaintiff needed to figure it out.
27            On or about March 4, 2015, Plaintiff went “man down” and was taken to
28   triage/emergency in a wheelchair, where he was seen by a nurse who evaluated Plaintiff’s knee

                                                      2
 1   and scheduled an immediate X-ray. The X-ray came back negative, showing no signs of breaks
 2   or fractures. The person who conducted the X-ray told Plaintiff that an MRI would be helpful
 3   due to the severe swelling and possible tissue damage. The nurse who evaluated Plaintiff’s
 4   knee told Plaintiff that he would be seen later by defendant Doctor Chen.
 5          Plaintiff was taken back to his cell and given 400 mg of ibuprofen, which did not reduce
 6   the swelling or pain. Because Plaintiff could not get on or off the assigned bunk without
 7   assistance, he urinated and defecated on himself.
 8          During daily pill rounds, Plaintiff told Licensed Vocational Nurse Rodriguez that the
 9   medication was not working, that Plaintiff needed help getting off his bunk, and that Plaintiff
10   needed her help to get off the bed to use the restroom and shower. Rodriguez refused to give
11   Plaintiff any medical assistance. Plaintiff again urinated and defecated on himself.
12          Plaintiff submitted several emergency sick call slips.
13          On or about March 5, 2015, Plaintiff was seen by defendant Grewal, a registered nurse.
14   Plaintiff described his symptoms and his difficulty getting to the bathroom and requested
15   assistance. Defendant Grewal acknowledged Plaintiff’s medical history of gout, refused to help
16   Plaintiff access the shower, and denied temporary accommodations.
17          On March 8, 2015, defendant Grewal changed Plaintiff’s medication from ibuprofen to
18   500mg of naproxen. The swelling on Plaintiff’s left knee had increased and the pain was
19   excruciating. Plaintiff told defendant Grewal that naproxen did not work in the past during
20   gout flare ups and he doubted it would work now. Plaintiff told defendant Grewal that he
21   needed help to get off his bed and to a shower. Plaintiff was told that he would be given a
22   walker, an ACE bandage, and ice, so that he could shower and get around the cell to the toilet.
23   Plaintiff again asked for a lower bunk accommodation, but defendant Grewal refused.
24          Plaintiff continued to suffer excruciating pain and swelling trying to get on and off his
25   bed, and he was not given the walker. Plaintiff was forced to urinate and defecate on himself
26   because defendant Grewal did not issue Plaintiff a walker.
27          On or about March 10, 2015, Plaintiff saw defendant Chen at the medical clinic.
28   Plaintiff reiterated all of his complaints and asked about an MRI. Defendant Chen refused to

                                                     3
 1   order an MRI. Dr. Chen acknowledged the treatment that Plaintiff was receiving for gout, and
 2   told Plaintiff to figure out a way to live with the upper bunk. Plaintiff asked for a permanent
 3   lower bed to aide in not causing trauma to his joints, but defendant Chen refused.
 4            Plaintiff filed prison grievances. As a result of the grievances, on March 19, 2015, Dr.
 5   Chen ordered that Plaintiff be given a temporary lower bunk. Plaintiff received a lower bunk
 6   on March 20, 2015. On or about March 27, 2015, Plaintiff was provided a wheelchair to be
 7   used to get to showers, yard, and visiting.
 8               b. Screening Order
 9            The Court screened Plaintiff’s First Amended Complaint. (ECF Nos. 12 & 14). The
10   Court ordered that on this case proceed on “plaintiff’s first amended complaint on plaintiff’s
11   claims against defendants Lozovoy, Grewal, and Chen, for deliberate indifference to serious
12   medical needs in violation of the Eighth Amendment,” and dismissed all other claims. (ECF
13   No. 14, p. 3).
14      II.      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
15               a. Legal Standards for Summary Judgment
16            Summary judgment in favor of a party is appropriate when there “is no genuine dispute
17   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
18   P. 56(a); Albino v. Baca (“Albino II”), 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (“If there
19   is a genuine dispute about material facts, summary judgment will not be granted.”). A party
20   asserting that a fact cannot be disputed must support the assertion by “citing to particular parts
21   of materials in the record, including depositions, documents, electronically stored information,
22   affidavits or declarations, stipulations (including those made for purposes of the motion only),
23   admissions, interrogatory answers, or other materials, or showing that the materials cited do not
24   establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
25   admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
26            A party moving for summary judgment “bears the initial responsibility of informing the
27   district court of the basis for its motion, and identifying those portions of ‘the pleadings,
28   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

                                                      4
 1   any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
 2   Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). If the moving party
 3   moves for summary judgment on the basis that a material fact lacks any proof, the Court must
 4   determine whether a fair-minded jury could reasonably find for the non-moving party.
 5   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla
 6   of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on
 7   which the jury could reasonably find for the plaintiff.”). “[A] complete failure of proof
 8   concerning an essential element of the nonmoving party’s case necessarily renders all other
 9   facts immaterial.” Celotex, 477 U.S. at 322. “[C]onclusory allegations unsupported by factual
10   data” are not enough to rebut a summary judgment motion. Taylor v. List, 880 F.2d 1040,
11   1045 (9th Cir. 1989), citing Angel v. Seattle-First Nat’l Bank, 653 F.2d 1293, 1299 (9th Cir.
12   1981).
13            In reviewing the evidence at the summary judgment stage, the Court “must draw all
14   reasonable inferences in the light most favorable to the nonmoving party.” Comite de
15   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011). It
16   need only draw inferences, however, where there is “evidence in the record… from which a
17   reasonable inference… may be drawn…”; the court need not entertain inferences that are
18   unsupported by fact. Celotex, 477 U.S. at 330 n. 2 (citation omitted). Additionally, “[t]he
19   evidence of the non-movant is to be believed….” Anderson, 477 U.S. at 255. Moreover, the
20   Court must liberally construe Plaintiff’s filings because he is a prisoner proceeding pro se in
21   this action. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).
22            In reviewing a summary judgment motion, the Court may consider other materials in
23   the record not cited to by the parties, but is not required to do so. Fed. R. Civ. P. 56(c)(3);
24   Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).
25               a. Plaintiff’s Claims Against Defendants Grewal and Chen
26            Defendants argue that “Plaintiff failed to exhaust administrative remedies with respect
27   to Defendants Grewal and Chen, because the only appeal he filed concerning the issues raised
28   in the complaint was filed before he saw them.” (ECF No. 49-1, p. 6).

                                                      5
 1          Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
 2   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. ' 1983], or any
 3   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
 4   such administrative remedies as are available are exhausted.” 42 U.S.C. ' 1997e(a).
 5          Prisoners are required to exhaust the available administrative remedies prior to filing
 6   suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201
 7   (9th Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating
 8   to prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of
 9   the relief sought by the prisoner and regardless of the relief offered by the process, unless “the
10   relevant administrative procedure lacks authority to provide any relief or to take any action
11   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001);
12   Ross v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016). If the Court concludes that Plaintiff has
13   failed to exhaust, the proper remedy is dismissal without prejudice of the portions of the
14   complaint barred by section 1997e(a). Jones, 549 U.S. at 223–24; Lira v. Herrera, 427 F.3d
15   1164, 1175–76 (9th Cir. 2005).
16          As Plaintiff admits that he “did fail to properly exhaust his administrative remedies in
17   regards to Defendant[s] Chen and Grewal” (ECF No. 51, p. 1), the Court will recommend that
18   Defendants’ motion for summary judgment be granted as to defendants Chen and Grewal.
19              b. Plaintiff’s Claim Against Defendant Lozovoy
20                        A. Defendants’ Position
21          Defendants argue that “[t]he undisputed evidence shows that Nurse Practitioner
22   Lozovoy provided Plaintiff with appropriate medical care at the time he saw him on March 3,
23   2015. It is undisputed that Lozovoy saw Plaintiff two days after he allegedly injured his knee,
24   the very morning his request was received by the triage nurse. Lozovoy noted Plaintiff’s left
25   knee appeared normal, had full range of motion, and that Plaintiff had full strength of his left
26   leg. Based on this evaluation, Nurse Practitioner Lozovoy did not determine Plaintiff had a
27   medical need for a low bunk chrono at that time. Lozovoy advised Plaintiff to avoid triggers
28   and to take Motrin for pain as needed.” (ECF No. 49-1, p. 17) (citations omitted).

                                                       6
 1          “Plaintiff’s disagreement with Lozovoy regarding his need for a low bunk is insufficient
 2   to establish deliberate indifference. In order to prevail on his deliberate indifference claim
 3   against Lovozoy, Plaintiff must show that Lozovoy chose [a] course of treatment that was
 4   medically unacceptable under the circumstances.” (Id.) (citations omitted).
 5          Additionally, Defendants argue that defendant Lozovoy is entitled to summary
 6   judgment because Plaintiff cannot show that defendant Lozovoy’s actions or inactions caused
 7   Plaintiff to suffer any harm. (ECF No. 54, p. 4).
 8          Finally, Defendants argue that defendant Lozovoy is entitled to qualified immunity.
 9   (ECF No. 49-1, p. 19). Plaintiff cannot establish that defendant Lozovoy violated his
10   constitutional rights. (Id.). Moreover, defendant Lozovoy acted reasonably. (Id.). “Lozovoy
11   did not prescribe Plaintiff a lower bunk chrono given his assessment that Plaintiff’s knee
12   appeared normal and had full range of motion at the time he saw him.” (Id.).
13                        B. Plaintiff’s Position
14          On or about March 1, 2015, Plaintiff submitted a sick call slip stating that he injured his
15   left knee coming down off his bed. (ECF No. 51, p. 4). He was seen by defendant Lozovoy on
16   March 3, 2015. (Id. at 5).
17          Plaintiff arrived at his March 3 appointment with defendant Lozovoy in a wheelchair.
18   (Id. at 14). At the appointment, Plaintiff requested temporary lower bunk accommodations,
19   an x-ray, and a change in medication for pain. (Id. at 14-15). However, Plaintiff was not
20   evaluated to determine whether his claim of a blown-out knee was true. (Id. at 15). Instead,
21   defendant Lozovoy fabricated an evaluation that did not take place. (Id. at 16). Plaintiff was
22   unable to stand or walk (which is why he arrived to the appointment in a wheelchair), yet
23   defendant Lozovoy wrote that Plaintiff’s left knee appeared normal, had a full range of motion,
24   and had full strength. (Id.).
25          Additionally, defendant Lozovoy knew Plaintiff had medical issues because Plaintiff
26   previously had a lower bed accommodation, which defendant Lozovoy claimed was no longer
27   needed four years earlier. (Id. at 15-16).
28


                                                      7
 1          While defendant Lozovoy did not evaluate Plaintiff, other medical professionals did.
 2   (Id.). The x-ray technician noted joint effusion. (Id.). Nurse Grewal noted swelling and
 3   tenderness, and ordered accommodations. (Id. at 16). Doctor Chen issued Plaintiff a lower
 4   bunk accommodation. (Id.).
 5          Finally, Plaintiff argues that defendant Lozovoy is not entitled to qualified immunity.
 6   Plaintiff’s right to be free of deliberate indifference to his medical needs was clearly
 7   established. (Id. at 18). Moreover, defendant Lozovoy was deliberately indifferent to
 8   Plaintiff’s medical needs. (Id.).
 9                        C. Legal Standards
10                              1. Deliberate Indifference to Serious Medical Needs
11          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
12   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
13   1091, 1096 (9th Cir. 2006), (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This
14   requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a
15   prisoner’s condition could result in further significant injury or the unnecessary and wanton
16   infliction of pain,’” and (2) that “the defendant's response to the need was deliberately
17   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation
18   and internal quotations marks omitted), overruled on other grounds by WMX Technologies v.
19   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)).
20          Deliberate indifference is established only where the defendant subjectively “knows of
21   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
22   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
23   Deliberate indifference can be established “by showing (a) a purposeful act or failure to
24   respond to a prisoner's pain or possible medical need and (b) harm caused by the indifference.”
25   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an
26   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
27   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
28   836-37 & n.5 (1994) (citations omitted).

                                                      8
 1          A difference of opinion between an inmate and prison medical personnel—or between
 2   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
 3   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
 4   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a
 5   physician has been negligent in diagnosing or treating a medical condition does not state a valid
 6   claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
 7   become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at
 8   106. To establish a difference of opinion rising to the level of deliberate indifference, a
 9   “plaintiff must show that the course of treatment the doctors chose was medically unacceptable
10   under the circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
11                              2. Qualified Immunity
12          “The doctrine of qualified immunity protects government officials ‘from liability for
13   civil damages insofar as their conduct does not violate clearly established statutory or
14   constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan,
15   555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
16          In determining whether a defendant is entitled to qualified immunity, the Court must
17   decide (1) whether the facts shown by Plaintiff make out a violation of a constitutional right;
18   and (2) whether that right was clearly established at the time of the officer's alleged
19   misconduct. Pearson, 555 U.S. at 232.
20          To be clearly established, a right must be sufficiently clear “that every ‘reasonable
21   official would [have understood] that what he is doing violates that right.’” Reichle v.
22   Howards, 132 S. Ct. 2088, 2090 (2012) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741
23   (2011)) (alteration in original). This immunity protects “all but the plainly incompetent or
24   those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).
25                        D. Undisputed and Disputed Facts
26          Many of the relevant facts are undisputed. On or about March 1, 2015, “Plaintiff
27   submitted a health care services request, in which he stated that he injured his knee getting
28   down off of the top bunk and requested a bottom bunk assignment.” (Defendants’ Statement of

                                                      9
 1   Undisputed Fact (“DSUF”) 7; ECF No. 51, p. 4). Plaintiff was seen by defendant Lozovoy on
 2   March 3, 2015. (DSUF 8; ECF No. 51, p. 5).
 3            What happened at this appointment is disputed. Defendant Lozovoy states, under
 4   penalty of perjury, that “I noted that Randolph stated he has pain in his left knee from jumping
 5   up and down from the upper bunk and that he asked for a lower bunk chrono. I further noted
 6   that Randolph’s left knee was normal in appearance, had full range of motion, and ‘strength
 7   5/5,’ meaning he had full strength of his leg. Based on my evaluation, I did not determine
 8   Randolph had a medical need for a lower bunk at this time. I advised Randolph to avoid
 9   triggers and to take Motrin for pain, as needed.” (ECF No. 49-8, p. 2).
10            Plaintiff alleges that no evaluation took place at the appointment. Plaintiff states, under
11   penalty of perjury, that Defendant Lozovoy never touched Plaintiff’s leg or asked him what his
12   pain level was. (ECF No. 51, p. 8). Defendant Lozovoy also did not ask Plaintiff to move his
13   leg or stand (Plaintiff arrived at the appointment in a wheelchair). (Id.).
14            On March 4, 2015, after submitting a health care services request Plaintiff saw Nurse
15   Gant. (SSUF 10; ECF No. 51, p. 5). Nurse Gant noted that Plaintiff had been seen by
16   defendant Lozovoy the day before for the same issue. (Id.). Nurse Gant also noted that
17   Plaintiff’s left knee appeared swollen as compared to his right knee. (Id.).
18            On March 5, 2015, Plaintiff was seen by nurse Grewal. (SSUF 11; ECF No. 51, p. 5).
19   Nurse Grewal noted that Plaintiff had been seen by defendant Lozovoy regarding the issue.
20   (Id.).
21            On March 10, 2015, after additional health care services requests and appointments,
22   Plaintiff was seen by his primary care provider, Dr. Chen (SSUF 14; ECF No. 51, p. 6). “On
23   March 10, 2015, Dr. Chen wrote an order prescribing Plaintiff a temporary lower bunk chrono
24   for three months.” (SSUF 15; ECF No. 51, p. 6). “On March 19, 2015, Dr. Chen completed a
25   Comprehensive Accommodation Chrono (CDCR 7410) for a lower bunk until June 15, 2015.”
26   (SSUF 16; ECF No. 51, p. 6). “On March 20, 2015, Plaintiff was moved to a lower bunk.”
27   (SSUF 17; ECF No. 51, p. 6).
28   ///

                                                      10
 1                           E.         Analysis
 2           Based on the disputed facts,1 the Court will recommend that summary judgment be
 3   denied as to defendant Lozovoy.
 4           Plaintiff has submitted evidence that he had a serious medical need. “Examples of
 5   serious medical needs include [t]he existence of an injury that a reasonable doctor or patient
 6   would find important and worthy of comment or treatment; the presence of a medical condition
 7   that significantly affects an individual's daily activities; or the existence of chronic and
 8   substantial pain.” Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (alteration in original)
 9   (citation and internal quotation marks omitted). Here, Plaintiff has stated, under penalty of
10   perjury, that he injured his knee coming down off his upper bunk. (ECF No. 11, p. 3). Plaintiff
11   explained to defendant Lozovoy that he was unable to get on or off his upper bunk, and thus
12   needed a temporary bottom bunk assignment. (Id. at 4). Because Plaintiff was unable to get
13   down from his bunk, he defecated and urinated on himself. (Id. at 6-7). This evidence is
14   enough to create a genuine dispute of material fact regarding whether Plaintiff’s injury
15   significantly affected his daily activities.
16           Plaintiff has also submitted evidence that defendant Lozovoy was deliberately
17   indifferent to his serious medical needs. As described above, it is undisputed that Plaintiff saw
18   defendant Lozovoy on March 3, 2015. Taking Plaintiff’s evidence as true, as the Court must
19   when analyzing Defendants’ motion for summary judgment, Plaintiff came to his appointment
20   in a wheelchair. He then told defendant Lozovoy that he was unable to get on or off his upper
21   bunk, and thus needed a temporary bottom bunk assignment. However, defendant Lozovoy did
22   not examine Plaintiff’s knee. Instead, defendant Lozovoy fabricated a medical record stating
23   that Plaintiff’s knee was normal in appearance, had a full range of motion, and “strength 5/5.”
24           Given the evidence that, instead of examining Plaintiff’s alleged knee injury, defendant
25   Lozovoy fabricated a medical record that, in essence, stated that Plaintiff’s knee was fine, the
26

27
             1
               Plaintiff’s First Amended Complaint is verified and his allegations constitute evidence where they are
28   based on his personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918, 922-23 (9th Cir.
     2004).

                                                            11
 1   Court finds that there is a genuine dispute of material fact regarding whether defendant
 2   Lozovoy was deliberately indifferent to Plaintiff’s serious medical needs.
 3              While in this case Plaintiff’s declaration alone is enough to create a genuine dispute of
 4   material fact, the Court notes that it is undisputed that, one day later, a nurse noted that
 5   Plaintiff’s left knee appeared swollen. This is some evidence that Plaintiff’s version of events
 6   is true.
 7              Next, the Court turns to Defendants’ argument that Plaintiff cannot show that defendant
 8   Lozovoy’s actions or inactions caused harm. It appears that Defendants raised this argument
 9   for the first time in their reply. Accordingly, the Court need not address this argument. Zamani
10   v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“[A] district court need not consider arguments
11   raised for the first time in a reply brief”). Moreover, while Defendants are correct that Plaintiff
12   was given medical treatment, and eventually a bottom bunk assignment, it is undisputed that
13   defendant Lozovoy did not provide Plaintiff with a bottom bunk assignment. And, Plaintiff has
14   submitted evidence that, after his appointment with defendant Lozovoy but before receiving a
15   bottom bunk assignment, he was forced to urinate and defecate on himself because he could not
16   get off of his top bunk. Thus, even if the Court were to consider this argument, there is a
17   genuine dispute of material fact regarding whether defendant Lozovoy’s failure to provide
18   Plaintiff with a bottom bunk assignment caused Plaintiff harm.
19              Based on the foregoing, the Court finds that there is a genuine dispute of material fact
20   regarding whether defendant Lozovoy was deliberately indifferent to Plaintiff’s serious medical
21   needs.
22              Thus, the Court turns to Defendants’ argument that defendant Lozovoy is entitled to
23   qualified immunity. In determining whether a defendant is entitled to qualified immunity, the
24   Court must decide (1) whether the facts shown by plaintiff make out a violation of a
25   constitutional right; and (2) whether that right was clearly established at the time of the officer's
26   alleged misconduct. Pearson, 555 U.S. at 232. As to the second prong, the dispositive inquiry
27   is whether it would have been clear to a reasonable medical professional in defendant
28


                                                        12
 1   Lozovoy’s position that his conduct was unlawful in the situation he confronted. Wood v.
 2   Moss, 572 U.S. 744, 758 (2014).
 3          As analyzed above, the facts shown by Plaintiff make out a violation of a constitutional
 4   right. Additionally, the right was clearly established at the time of defendant Lozovoy’s
 5   alleged misconduct.
 6          “The general law regarding the medical treatment of prisoners was clearly established at
 7   the time of the incident. See Hamilton v. Endell, 981 F.2d 1062, 1066 (9th Cir.1992).
 8   Furthermore, it was also clearly established that the officers could not intentionally deny or
 9   delay access to medical care. See Estelle, 429 U.S. at 104–05, 97 S.Ct. 285.” Clement v.
10   Gomez, 298 F.3d 898, 906 (9th Cir. 2002).
11          Here, taking Plaintiff’s evidence as true, Plaintiff had a serious medical need when he
12   saw defendant Lozovoy. However, defendant Lozovoy did not examine Plaintiff. While this
13   alone might not show that defendant Lozovoy intentionally denied or delayed access to care,
14   Plaintiff’s evidence also suggests that, after failing to examine Plaintiff, defendant Lozovoy
15   fabricated a medical record stating that Plaintiff’s knee was fine. Based on the case law
16   described above, the Court finds that it would have been clear to a reasonable prison medical
17   professional in Defendant’s position that fabricating a medical record to state that a prisoner
18   was fine, even though the medical professional never examined the prisoner (who was
19   complaining about a serious medical issue), violates that prisoner’s constitutional rights.
20          Accordingly, the Court finds that defendant Lozovoy is not entitled to qualified
21   immunity.
22          As the Court finds that there is a genuine dispute of material fact regarding whether
23   defendant Lozovoy was deliberately indifferent to Plaintiff’s serious medical needs, and that
24   defendant Lozovoy is not entitled to qualified immunity, the Court will recommend that
25   Defendants’ motion for summary judgment be denied as to defendant Lozovoy.
26   ///
27   ///
28   ///

                                                     13
 1      III.      RECOMMENDATIONS
 2             Based on the foregoing, IT IS HEREBY RECOMMENDED that:
 3             1. Defendants’ motion for summary judgment be GRANTED as to Plaintiff’s claims
 4                against defendants Grewal and Chen; and
 5             2. Defendants’ motion for summary judgment be DENIED as to Plaintiff’s claim
 6                against defendant Lozovoy.
 7             These findings and recommendations are submitted to the United States district judge
 8   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 9   (14) days after being served with these findings and recommendations, any party may file
10   written objections with the court. Such a document should be captioned “Objections to
11   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
12   served and filed within seven (7) days after service of the objections. The parties are advised
13   that failure to file objections within the specified time may result in the waiver of rights on
14   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
15   923 F.2d 1391, 1394 (9th Cir. 1991)).
16
     IT IS SO ORDERED.
17

18
        Dated:       August 28, 2019                            /s/
19                                                         UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                      14
